DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 14, 2019.  These drawings are acceptable.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In line 4 of claim 1, “to release a striker, a striker capture position” should be --to release a striker and a striker capture position--
In line 2 of claim 11, “an shut face” should be --a shut face--
In claim 11, each step or element of the claim should be separated by a line indentation (37 C.F.R. 1.75(i))
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuma, US 2018/0058112.

Regarding claim 18, Okuma discloses a method of allowing a power actuatable closure latch assembly to be converted for selective manual actuation during a power interruption to the power actuated latch assembly, comprising: 
providing a ratchet C-150 (Fig. 2) being moveable between a striker release position ([0066]) and a striker capture position ([0065]);
 providing a pawl C-140 (Fig. 2) being moveable between a ratchet holding position to hold the ratchet in the striker capture position ([0065]) and a ratchet releasing position to permit movement of the ratchet to the striker release position ([0066]); 
providing a power driven actuator B-200 (Fig. 2);
providing an actuator lever A-300 (Fig. 5A) configured in operable communication with the power driven actuator ([0092]); 
providing a release lever A-900 (Fig. 5A) configured in operable communication with the pawl ([0083]); and 
providing a release lever link A-800 (Fig. 5A) operably communicating the actuator lever with the release lever ([0101]: pin A-800 connects the actuator lever A-300 via the passive lever A-500 with the open lever A-900) when the release lever link is in a "normal" first position ([0086]: first position is against closed end A-912) to provide concurrent movement between the actuator lever and the release lever ([0092]: passive lever A-500 engaged to active lever A-300 during normal operation and rotates with the active lever A-300; [0103] movement of passive lever A-500 rotates open lever A-900) and to provide power-assisted movement of the pawl between the ratchet holding position and the ratchet releasing position in response to selective actuation of the power driven actuator ([0101]), and to allow the release lever link to be manually deployed to an "override/reset" second position ([0084]: manually trigger cancel lever A-700; [0107]: second position is away from the closed end A-912 via pulling cancel lever A-700) whereat the release lever link is moved out of communication between the actuator lever and the release lever to allow the release lever to move independently from the actuator lever ([0108]: open lever A-900 is disengaged from the passive lever A-500, which is engaged to the active lever A-300), thereby allowing the pawl to move 37Atty. Docket No. 028925-00562/711148USunder manual actuation from the ratchet releasing position back to the ratchet holding position ([0109]: when open lever A-900 is disengaged from passive lever A-500, pawl C-140 is allowed to return to the fully latched state).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, in view of Tomaszewski, US 2016/0362916.

Regarding claim 1, Okuma discloses a closure latch assembly for use with a closure panel in a motor vehicle (abstract), comprising: 
a ratchet C-150 (Fig. 2) moveable between a striker release position whereat the ratchet is positioned to release a striker ([0066]), a striker capture position whereat the ratchet is positioned to retain the striker ([0065]); 
a pawl C-140 (Fig. 2) moveable between a ratchet holding position whereat the pawl is positioned to hold the ratchet in the striker capture position ([0065]) and a ratchet releasing position whereat the pawl is located to permit movement of the ratchet to the striker release position ([0066]); 
a power driven actuator B-200 (Fig. 2); 
an actuator lever A-300 (Fig. 5A) configured in operable communication with the power driven actuator ([0092]); 
a release lever A-900 (Fig. 5A) configured in operable communication with said pawl ([0083]), the release lever being biased away from said pawl ([0109] release lever A-900 biased to rotate counter-clockwise and release the lift lever C-110 corresponds to being biased away from the pawl C-140); and 
A-800 (Fig. 5A) configured to operably communicate the actuator lever with the release lever ([0101]: pin A-800 connects the actuator lever A-300 via the passive lever A-500 with the open lever A-900) when the release lever link is in a "normal" first position ([0086]: first position is against closed end A-912) to provide conjoint movement between the actuator lever and the release lever ([0092]: passive lever A-500 engaged to active lever A-300 during normal operation and rotates with the active lever A-300; [0103] movement of passive lever A-500 rotates open lever A-900) and to provide power-assisted movement of the pawl between the ratchet holding position and the ratchet releasing position in response to selective actuation of the power driven actuator ([0101]), and to allow the release lever to move independently from the actuator lever ([0108]: open lever A-900 is disengaged from the passive lever A-500, which is engaged to the active lever A-300) when the release lever link is in a manually deployed "override/reset" second position ([0084]: manually trigger cancel lever A-700; [0107]: second position is away from the closed end A-912 via pulling cancel lever A-700) to allow movement of the pawl from the ratchet releasing position back to the ratchet holding position ([0109]: when open lever A-900 is disengaged from passive lever A-500, pawl C-140 is allowed to return to the fully latched state).

Okuma discloses the ratchet is biased ([0062]), but is not explicit that the ratchet is biased toward the striker release position. 
Tomaszewski also teaches a known vehicle latch assembly. Tomaszewski ratchet biased toward the striker release position ([0011]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet disclosed by Okuma to be biased to the striker release position as disclosed by Tomaszewski so when the pawl is released from the ratchet holding position, the ratchet is biased to automatically release the striker (Tomaszewski, [0013]).  

Okuma also discloses the pawl is biased by a spring ([0059], [0065]), but is not explicit that the pawl is biased toward the ratchet holding position.
Tomaszewski teaches a pawl biased toward the ratchet holding position ([0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pawl disclosed by Okuma to be biased to the ratchet holding position as disclosed by Tomaszewski to prevent the ratchet from rotating to the striker release position until the user desires to open the door (Tomaszewski, [0049]).  

Regarding claim 2, Okuma, in view of-- Tomaszewski, further teaches a release lever link spring member A-1000 (Okuma, Fig. 5A) biasing the release lever link toward the "normal" first position (Okuma, [0086]).

Regarding claim 3, Okuma, in view of-- Tomaszewski, further teaches a backup release lever A-700 (Okuma, Fig. 5A) configured in operable communication with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, in view of Tomaszewski, US 2016/0362916 as applied to claim 3 above, and further in view of Taurasi, et al., US 2014/0360235 [hereinafter: Taurasi].

Regarding claim 4, Okuma, in view of --Tomaszewski, teaches the backup release lever A-700 (Okuma, Fig. 5A) is configured for manual actuation independent from the power driven actuator to (Okuma, [0107]). However, Okuma, as modified by Tomaszewski, does not disclose the backup release lever is configured for manual activation via a vehicle key.
Taurasi teaches a backup release lever 146 (Fig. 5A) configured for manual actuation independent from the power driven actuator ([0071] the user can reset the latch to a closed condition mechanically when the motor and/or its mechanical connections are inoperable, corresponding to manual actuation independent from the power driven actuator) via a vehicle key ([0075]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup release lever configured for manual actuation independent from the power driven actuator to move the release lever link from the "normal" first position to the "override/reset" second position disclosed by Okuma, as modified by Tomaszewski above, to be configured for manual actuation via a vehicle key as taught by Taurasi to enable the user to close and lock the door latch mechanically from the exterior (Taurasi [0071], [0099]) and while preventing an unauthorized user from closing and locking the door latch.

Regarding claim 5, Okuma, as modified by --Tomaszewski and Taurasi above, teaches a backup actuation lever (Okuma, [0054]: manual actuator E-110 corresponds to a backup actuation lever) operably coupled to the backup release lever (Okuma, Fig. 2 illustrates linkage E-120 operably couples manual actuator E-110 and cancel lever A-700), wherein rotation of the backup actuation lever causes pivotal movement of the backup release lever into abutment with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]: cancel lever A-700 is pulled and contacts cancel slide pin A-800 to slide to the open end A-914).

Taurasi further teaches a backup actuation lever 152 (Fig. 5E) operably coupled to a backup release lever 146 (Fig. 5D), the backup actuation lever being configured for receipt of the vehicle key ([0077]: key cylinder 150 receives the key and includes linkage element 152) and for rotation in response to rotation of the vehicle key 122 (Fig. 5F; [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup actuation lever disclosed by Okuma, in view of Tomaszewski and Taurasi, to be configured for receipt of the vehicle key and for rotation in response to rotation of the vehicle key as taught by Taurasi to transfer the rotation of the vehicle key to the backup release lever so the user can close the latch mechanically from the exterior of the vehicle when the motor is inoperable (Taurasi [0071], [0099]).

Regarding claim 6, Okuma, as modified by --Tomaszewski and Taurasi above, further teaches a link arm E-120 (Okuma, Fig. 2) extending between the backup release lever and the backup actuation lever (Okuma, [0054]) and being pivotably coupled to the backup release lever (Okuma, [0084]-[0087] linkage E-120 is coupled to cancel lever A-700 to pivot cancel lever A-700) to move the release lever link against the bias of the release link spring member from the "normal" first position to the "override/reset" second position (Okuma, [0086], [0106]-[0107]: cancel lever A-700 is pulled and moves cancel slide pin A-800 against the bias from the open spring A-1000) in response to rotation of the vehicle key (Okuma, [0084], [0107]; the linkage E-120 disclosed by Okuma is configured to move the release lever link (A-800) in response to rotation of the vehicle key because Okuma, modified by Tomaszewski and Taurasi, includes a backup release lever for rotation in response to rotation of the vehicle key in place as the manual actuator E-110).

Regarding claim 8, Okuma, in view of --Tomaszewski and Taurasi above, teaches all limitations of claim 6 as shown. Okuma, in view of Tomaszewski and Taurasi, teaches the backup release lever is “pulled” by the link arm E-120 (Okuma, [0098]) to cause the pivotal movement of the backup release lever (Okuma, [0084]). One of ordinary skill in the art would recognize the combination of Okuma, Tomaszewski, and Taurasi results in the link arm (Okuma, Fig. 2: E-120) being configured for linear movement to cause the pivotal movement of the backup release lever in response to rotation of the vehicle key (see rejection of claim 6). The key cylinder taught by Taurasi (Taurasi, Fig. 5E, 150+152) is configured to produce a linear motion (Taurasi, Fig. 5E) in the link arm (Taurasi, Figs. 5G: 154) in response to rotation of the vehicle key (Taurasi, [0078]-[0079]). One of ordinary skill in the art would recognize that in modifying Okuma in view of Tomaszewski and Taurasi would result in the link arm disclosed by Okuma being configured for linear movement in response to rotation of the vehicle key as taught by Taurasi, with a reasonable expectation the modification would not affect the function of the link arm and backup release lever taught by Okuma. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, in view of Tomaszewski, US 2016/0362916 and Broadhead, US 8136866.

Regarding claim 11, Okuma discloses a closure panel for a motor vehicle (abstract), comprising: the power closure latch assembly including: 
a ratchet C-150 (Fig. 2) moveable between a striker release position whereat the ratchet is positioned to release a striker to allow the closure panel to be opened ([0066]), a striker capture ([0065]); 
a pawl C-140 (Fig. 2) moveable between a ratchet holding position whereat the pawl holds the ratchet in its striker capture position ([0065]) and a ratchet releasing position whereat the pawl permits movement of the ratchet to its striker release position ([0066]); 
a power driven actuator B-200 (Fig. 2) and an actuator lever A-300 (Fig. 5A) configured in operable communication with the power driven actuator ([0092]); 
a release lever A-900 (Fig. 5A) configured in operable communication with the pawl ([0083]), with the release lever being biased away from the pawl ([0109] release lever A-900 biased to rotate counter-clockwise and release the lift lever C-110 corresponds to being biased away from the pawl C-140); 
a release link A-800 (Fig. 5A) configured to bridge the actuator lever and the release lever to operably communicate the actuator lever with the release lever ([0101]: pin A-800 connects the actuator lever A-300 via the passive lever A-500 with the open lever A-900) when the release link is in a "normal" first position ([0086]: first position is against closed end A-912) to provide concurrent movement34Atty. Docket No. 028925-00562/711148US between the actuator lever and the release lever ([0092]: passive lever A-500 engaged to active lever A-300 during normal operation and rotates with the active lever A-300; [0103] movement of passive lever A-500 rotates open lever A-900) and to provide power-assisted movement of the pawl between the ratchet releasing position and the ratchet holding position in response to selective actuation of the power driven actuator ([0089]-[0091]), and to allow the release lever to move independently from the actuator lever ([0108]: open lever A-900 is disengaged from the passive lever A-500, which is engaged to the active lever A-300) when the release link is in a manually deployed "override/reset" second position ([0084]: manually trigger cancel lever A-700; [0107]: second position is away from the closed end A-912 via pulling cancel lever A-700) to allow movement of the pawl from ([0109]: when open lever A-900 is disengaged from passive lever A-500, pawl C-140 is allowed to return to the fully latched state).

However, Okuma is silent to an outer panel and an inner panel with -a shut face extending therebetween; and a power closure latch assembly mounted along the shut face.
Broadhead teaches a known door assembly. Broadhead teaches an outer panel 112 (Fig. 4A) and an inner panel 114 (Fig. 4A) with -a shut face (Fig. 4A: reinforcement member 156 mounted on face corresponding to shut face) extending therebetween; and a power closure latch assembly 155 (Fig. 4A) mounted along the shut face (Fig. 4A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power closure latch assembly disclosed by Okuma to further include an outer panel and an inner panel with a shut face and to mount the power closure latch assembly along the shut face as taught by Broadhead to employ the latch disclosed by Okuma on a vehicle door without substantial openings that may affect the rigidity or impact performance of the inner panel (Broadhead, col. 5 line 65-col. 6 line 3). 

Okuma discloses the ratchet is biased ([0062]) but is not explicit that the ratchet is biased toward the striker release position. 
Tomaszewski also teaches a known vehicle latch assembly. Tomaszewski ratchet biased toward the striker release position ([0011]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet disclosed by Okuma to be biased to the striker release position as disclosed by Tomaszewski so when the pawl is released from the ratchet holding position, the ratchet is biased to automatically release the striker (Tomaszewski, [0013]).  

Okuma also discloses the pawl is biased by a spring ([0059]), but is not explicit that the pawl is biased toward the ratchet holding position.
Tomaszewski teaches a pawl biased toward the ratchet holding position ([0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pawl disclosed by Okuma to be biased to the ratchet holding position as disclosed by Tomaszewski to prevent the ratchet from rotating to the striker release position until the user desires to open the door (Tomaszewski, [0049]).  

Regarding claim 12, Okuma, in view of Tomaszewski and Broadhead, further teaches a backup release lever A-700 (Okuma, Fig. 5A) configured in operable communication with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]).

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, in view of Tomaszewski, US 2016/0362916 and Broadhead, US 8136866, and further in view of Taurasi, et al., US 2014/0360235 [hereinafter: Taurasi].

Regarding claim 13, Okuma, in view of Tomaszewski and Broadhead, further teaches the backup release lever A-700 (Okuma, Fig. 5A) is configured for manual actuation independent from the power driven actuator to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]). However, Okuma, in view of Tomaszewski and Broadhead, does not disclose the backup release lever is configured for manual activation via a vehicle key. 
146 (Fig. 5A) configured for manual actuation independent from the power driven actuator ([0071] the user can reset the latch to a closed condition mechanically when the motor and/or its mechanical connections are inoperable, corresponding to manual actuation independent from the power driven actuator) via a vehicle key ([0075]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup release lever configured for manual actuation independent from the power driven actuator to move the release lever link from the "normal" first position to the "override/reset" second position disclosed by Okuma, as modified by Tomaszewski above, to be configured for manual actuation via a vehicle key as taught by Taurasi to enable the user to close and lock the door latch mechanically from the exterior (Taurasi [0071], [0099]) and while preventing an unauthorized user from closing and locking the door latch.

Regarding claim 14, Okuma, in view of Tomaszewski, Broadhead, and Taurasi, further teaches a backup actuation lever (Okuma, [0054]: manual actuator E-110 corresponds to a backup actuation lever) operably coupled to the backup release lever (Okuma, Fig. 2 illustrates linkage E-120 operably couples manual actuator E-110 and cancel lever A-700), wherein rotation of the backup actuation lever causes pivotal movement of the backup release lever into abutment with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]: cancel lever A-700 is pulled, corresponds to rotating, and contacts cancel slide pin A-800 to slide to the open end A-914).
However, Okuma, as modified by --Tomaszewski, Broadhead, and Taurasi above, is silent to the backup actuation lever being configured for receipt of the vehicle key and for rotation in response to rotation of the vehicle key.
152 (Fig. 5E) operably coupled to a backup release lever 146 (Fig. 5D), the backup actuation lever being configured for receipt of the vehicle key ([0077]: key cylinder 150 receives the key and includes linkage element 152) and for rotation in response to rotation of the vehicle key 122 (Fig. 5F; [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup actuation lever disclosed by Okuma, in view of Tomaszewski and Taurasi, to be configured for receipt of the vehicle key and for rotation in response to rotation of the vehicle key as taught by Taurasi to transfer the rotation of the vehicle key to the backup release lever so the user can close the latch mechanically from the exterior when the motor is inoperable (Taurasi [0071], [0099]).

Regarding claim 15, Okuma, in view of Tomaszewski, Broadhead, and Taurasi, further teaches a link arm E-120 (Okuma, Fig. 2) extending between the backup release lever and the backup actuation lever (Okuma, [0054]) and being pivotably coupled to the backup release lever (Okuma, [0084]-[0087] linkage E-120 is coupled to cancel lever A-700 to pivot cancel lever A-700) to move the release lever link against the bias of the release link spring member from the "normal" first position to the "override/reset" second position (Okuma, [0086], [0106]-[0107]: cancel lever A-700 is pulled and moves cancel slide pin A-800 against the bias from the open spring A-1000) in response to rotation of the vehicle key (Okuma, [0084], [0107]; the linkage E-120 disclosed by Okuma is configured to move the release lever link (A-800) in response to rotation of the vehicle key because Okuma, as modified by Broadhead, Tomaszewski, and Taurasi, includes a backup release lever for rotation in response to rotation of the vehicle key as the manual actuator).

claim 17, Okuma, in view of Tomaszewski, Broadhead, and Taurasi, teaches the backup release lever is “pulled” by the link arm E-120 (Okuma, [0098]) to cause the pivotal movement of the backup release lever (Okuma, [0084]). One of ordinary skill in the art would recognize the combination of Okuma, Tomaszewski, Broadhead, and Taurasi results in the link arm (Okuma, Fig. 2: E-120) being configured for linear movement to cause the pivotal movement of the backup release lever in response to rotation of the vehicle key (see rejection of claim 6). The key cylinder taught by Taurasi (Taurasi, Fig. 5E, 150+152) is configured to produce a linear motion (Taurasi, Fig. 5E) in the link arm (Taurasi, Figs. 5G: 154) in response to rotation of the vehicle key (Taurasi, [0078]-[0079]). One of ordinary skill in the art would recognize that in modifying Okuma in view of Tomaszewski, Broadhead, and Taurasi would result in the link arm disclosed by Okuma being configured for linear movement in response to rotation of the vehicle key as taught by Taurasi, with a reasonable expectation the modification would not affect the function of the link arm and backup release lever taught by Okuma. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, as applied to claim 18 above, and further in view of Taurasi, et al., US 2014/0360235 [hereinafter: Taurasi].

Regarding claim 19, Okuma discloses every limitation of claim 18 as shown. Okuma further discloses a backup actuation lever ([0054]: manual actuator E-110 corresponds to a backup actuation lever) operably coupled to the release lever link A-800 (Figs. 2 and 5A; [0054], [0069]: manual actuator E-110 operably coupled to the cancel slide pin A-800 via the cancel lever A-700 connected to the linkage E-120).
Okuma further discloses rotation of the backup actuation lever causes pivotal movement of the backup release lever into abutment with the release lever link to move the release lever link from the (Okuma, [0107]: cancel lever A-700 is pulled and contacts cancel slide pin A-800 to slide to the open end A-914). However, Okuma, is silent to configuring the backup actuation lever for receipt of a vehicle key such that rotation of the vehicle key causes the release lever link to move from the "normal" first position to the "override/reset" second position.
Taurasi further teaches a backup actuation lever 152 (Fig. 5E) configured for receipt of a vehicle key 122 (Fig. 5F; [0077]: key cylinder 150 receives the key and includes linkage element 152) such that rotation of the vehicle key causes the backup actuation lever to rotate [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup actuation lever coupled to the release lever link disclosed by Okuma to be configured for receipt of the vehicle key as taught by Taurasi such that rotation of the vehicle key causes the release lever link to move from the "normal" first position to the "override/reset" second position to use the rotation of the vehicle key for moving the release lever link so the user can close the latch mechanically when the motor is inoperable (Taurasi [0071], [0099]).

Allowable Subject Matter
Claims 7, 9-10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 7, 16, and 20.



Regarding claim 9, Okuma, in view of Tomaszewski, teaches a pawl lever (Okuma, C-110, Fig. 2) disposed between the release lever and the pawl (Okuma, Fig. 2) and a spring (Okuma, C-141, Fig. 2) to bias the pawl disposed between the pawl and the pawl lever (Okuma, Fig. 2). However, Okuma, in view of Tomaszewski, fails to disclose the pawl lever is biased by a pawl lever spring to impart the bias on the pawl toward the ratchet holding position. The examiner can find no motivation to modify the invention taught by Okuma, modified by Tomaszewski, to provide a pawl lever spring biasing the pawl lever and wherein the pawl lever imparts the bias on the pawl toward the ratchet holding position without destroying the intended structure and operation of the device taught by Okuma, in view of Tomaszewski, and without the impermissible use of hindsight. 

Regarding claim 10, Okuma, in view of Tomaszewski, teaches a gear member (Okuma, A-400, Fig. 2) operatively coupled to the power driven actuator (Okuma, [0071]), the gear member having a cam lobe (Okuma, A-412, Fig. 2). However, Okuma, in view of Tomaszewski, fails to disclose a gear member having a cam lobe configured for abutment with the actuator lever to pivot the actuator lever and move the pawl between the ratchet holding position and the ratchet releasing position in response to selective actuation of the power driven actuator. The examiner can find no motivation to modify the invention taught by Okuma, as modified by Tomaszewski, to provide a gear member having a cam lobe 

In regards to claim 16, Okuma, in view of Tomaszewski, Broadhead, and Taurasi, fails to disclose the backup release lever is supported for pivotal movement on the actuator lever. The examiner can find no motivation to modify the backup release lever taught by Okuma, in view of Tomaszewski, Broadhead and Taurasi, to be supported for pivotal movement on the actuator lever without destroying the intended structure of the device taught by Okuma, as modified by Tomaszewski, Broadhead, and Taurasi, and without impermissible use of hindsight.

	In regards to claim 20, Okuma, in view of Taurasi, teaches the release lever link is biased toward the “normal” first position (Okuma, [0086]), and suggests when the backup release lever is released then the release lever link returns to the “normal” first position due to the spring bias (Okuma, [0086]). However, Okuma, in view of Taurasi, fails to disclose the release lever link may be automatically returned to the “normal” first position from the “override/reset” second position upon power being restored to the power driven actuator. The examiner can find no motivation to modify the release lever link disclosed by Okuma, as modified by Taurasi, to be automatically returned to the “normal” first position from the “override/reset” second position upon power being restored to the power driven actuator without impermissible use of hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perkins, et al., US 2002/0105192, related to a vehicle door latch with a motor driving a bell crank lever to actuate the pawl and linkage that moves linearly when the manual actuation lever is rotated.
Yoda, US 2009/0160198, related to a vehicle door latch with a key cylinder operably connected to a sector gear by a key lever and a key-sub lever.
Yamagata, et al., US 2012/0266639, related to a door lock with a rod that transfers the operation force of the key cylinder to the lock. 
Margheritti, US 9476230, related to a vehicle latch with an inhibiting lever for selectively preventing interaction of the back-up mechanism, which can be manually operated, and the auxiliary ratchet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675